Case 1:19-cv-00674-JLS-HKS Document 66 Filed 04/22/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

BANK OF AMERICA, N.A.,

 

Plaintiff,
V. 19-CV-674 (JLS)
TEMPAY LLC and TEMPAY, INC.,

Defendants.

 

DECISION AND ORDER

On May 23, 2019, Plaintiff Bank of America, N.A. (“BOA”) commenced this
fraud action against TemPay LLC, TemPay, Inc., and Larry Holstein.! Dkt 1. On
July 25, 2019, this Court? referred the case to United States Magistrate Judge
Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 21.
On April 21, 2020, this Court accepted the conclusion of a Report and
Recommendation (“R&R) by Judge Scott, resulting in dismissal of the claims
against Defendant Holstein.

TemPay LLC moved for summary judgment on January 28, 2021. Dkt. 62.

TemPay LLC’s motion argues that the findings of fact and conclusions of law set

 

1 This Court assumes the parties’ familiarity with the background and facts of this
case, outlined in Judge Schroeder’s R&R (Dkt. 65) and this Court’s prior Decision
and Order dated April 21, 2020 (Dkt. 44), and does not repeat them here.

2 Judge Vilardo was originally assigned to this case, but it was subsequently
reassigned to Judge Sinatra. Dkt. 43. Judge Vilardo referred this case to United
States Magistrate Judge Hugh B. Scott. Dkt. 21. The referral was subsequently
reassigned to United States Magistrate Judge H. Kenneth Schroeder, Jr. Dkt. 64.
Case 1:19-cv-00674-JLS-HKS Document 66 Filed 04/22/21 Page 2 0f 3

forth in the earlier R&R and Decision and Order establish the absence of any
genuine issue of material fact regarding TemPay LLC’s affirmative defenses. See
Dkt. 62-9, at 5-8. BOA did not oppose or respond to the motion.

On March 22, 2021, Judge Schroeder issued an R&R (Dkt. 65) recommending
that TemPay LLC’s motion for summary judgment be granted in its entirety. Dkt.
65, at 10. The R&R also recommended the Court sua sponte dismiss all claims
against TemPay, Inc. because summary judgment is warranted on the same basis
as TemPay LLC. Id. The R&R explicitly stated it “gives notice” to BOA of this sua
sponte dismissal and that BOA could oppose this recommendation by filing
objections. Id.

The parties did not object to the R&R, and the time to do so has expired. See
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(8). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Based on this Court’s review and the absence of any objections, the Court

accepts and adopts Judge Schroeder’s recommendations to grant TemPay LLC’s
Case 1:19-cv-00674-JLS-HKS Document 66 Filed 04/22/21 Page 3 of 3

motion for summary judgment (Dkt. 62) and to grant summary judgment swa sponte
dismissing the claims against TemPay, Inc.

For the reasons stated above and in the R&R, TemPay LLC’s motion for
summary judgment (Dkt. 62) is GRANTED; and summary judgment is GRANTED

dismissing the claims against TemPay, Inc. The Clerk of Court is directed to close

the case.
SO ORDERED.
Dated: April 22, 2021

Buffalo, New York

a £
: a 7, NG Ch

Aas
jo EN TESINATRARO_
UN TED STATES DISTRICT JUDGE

 
